Nichols, J.
Samuel Davis filed an action as a laborer in Atkinson Superior Court against Mrs. Henry Davis in which he sought to obtain a general judgment against the defendant and a special lien upon certain of the defendant’s property. Attached to the petition was a notice of lien filed in the office of the clerk of the superior court. On the trial of the case the jury returned a verdict for the plaintiff which was made the judgment of the trial court. The defendant filed a motion for new trial on the usual general grounds which she later amended so as to include four special grounds in which error was assigned on the failure of the trial court to charge, without request, certain principles of law which the defendant contends should have been charged. The trial court denied the defendant’s motion for new trial as amended and it is to this judgment that the defendant excepts. Held:
1. The defendant expressly abandoned the general grounds of her motion for new trial, and they will therefore not be considered.
*66Decided January 31, 1957.
• Hugh D. Wright, Vickers Neugent, for'plaintiff in error.
Jack J. Helms, Robert B. Sumner, c'ontra.
2. No evidence was set forth in the four special grounds of the defendant’s motion for new trial to support the contentions of the defendant, that the trial court erred in failing to charge, without request, the principles of law set forth in such grounds, and such grounds are therefore too incomplete to be considered by this court. Beavers v. State, 33 Ga. App. 370 (2) (126 S. E. 305); Terminal Transport Co. v. Decatur Truck &c. Co., 90 Ga. App. 859, 864 (84 S. E. 2d 494). Accordingly, no question is presented for decision by this court and the judgment of the trial court denying the defendant’s motion for new trial must be affirmed.

Judgment affirmed.


Felton, C. J:, and Quillian, J., concur.